—Motion by the respondent to provide his assigned counsel with copies of the transcripts of the proceedings before the Grand Jury on an appeal from an order of the Supreme Court, Queens County, dated November 9, 1992. By decision and order on motion of this Court dated June 15, 1993, the motion was referred to the Justices hearing the appeal.
*507Upon the papers filed in support of the motion and the papers filed in opposition or relation thereto, and
Upon this Court’s in camera review of the Grand Jury minutes, it is
Ordered that the motion is denied. Sullivan, J. P., Lawrence, Ritter and Joy, JJ., concur.